DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              IAN GARDNER,
                                Appellant,

                                     v.

              SUPISARA HOLT and CHRISTINA BRINSON,
                            Appellees.

                               No. 4D21-224

                              [March 31, 2021]

   Appeal from the County Court, Palm Beach County, Fifteenth Judicial
Circuit; Sherri L. Collins, Judge; L.T. Case Nos. 502019SC014105 and
502019AP000186.

  Ian Gardner, Loxahatchee, pro se.

  Supisara Holt and Christina Brinson, Wellington, pro se.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

GROSS, FORST and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.